HonorableE W. Easterling
Comty Attorney
JeffersonCounty
Beaumont,Texas

Dear Sir:                         opinionNO. o-2236
                                  Re: In tha event the described
                                      indapendentschooldistrict
                                      Is dissolvedunderArticle
                                      2767 or Articles29228,what
                                      villbe the statusof the
                                      territory?

We are in receiptof your letterof April 12, 1940, in which you request
the opinionof this departmentas to the proper procedureto be followed
in dissolvingthe HampshireNew HollandSchool Districtof JeffersonCounty.

You state that on September5, 1927, the County Board of Trusteesof
JeffersonCouoty,under the provisionsof Article2922a,R. C. S.,
1925, @ouped the HenMhire CommonSchool Districtand BlewHollandSchool
Districtto form a rural high school district. In 1927, pursuantto an
electionheld for that purpose,such districtwas incorporated  as an
independentdistrict.

Your lettercontinuesas follows:

     "It 5.snow the &sire on the part of so&of the residentsof
     this districtto abolishthe now existingindependentdistrict
     and to continuaunder the originalplan of two commn school
     districts.

     "Our questionto you is, What procedureis necessaryto abolish
     the districtas it now stands? In the event the independent
     districtIS dissolvedeitherby the procedureoutlinedin Article
     2767 or Article2922a of the Statutes,what will be the status
     of this territory? Will the originalcommonschool districts
     from which sprang this one independentdistrictbe autJmat.ically
     revivalbyvirtue of the dissolution,or will it revertto ,khe
     statusof a rural high school district,which, in turn would
     have to be dissolvedbefore the two originaldistrictscould
     continueto operateas they were originally,that is, as two
     co-n school districts?
Hon. E. W. Easterling,Paga #2   (o-2236)



    "Shouldthe procedureoutlinedxmder Articles292a, et sec.,
    R. c. s., 1929,be followedor shouldwe proceedunder Articles
    2767, et seq., R. C. S., lg25Y"

Youwere advisedby this departmentin a letteropiniondated December
16, 1938, that the districtshouldbe dissolvedunder the provisions
of Article2922a,et seq.; however,you suggestthat all the facts
were not before the depertmentat that time and thereforerequestour
opinion.

The statutesof Texas containno specificprovisionauthorizingthe
incorporation of a rural high school districtinto an independent
district;however,this departmentruled in a letteropinionto Hon.
Harley Alexander,dated March 18, 1930, that the territorycomposing
a rural high school couldbe incorporated as an independentdistrict.
For the purposeof answeringyour questions,ve assume the correctness
of that opinionwithout passingthereon. In this connection,we also
call attentionto Acts 1931, k2nd leg., Ch. 257, p. 117 (Art.27423,
Sec. 2, Vernon'sTex. Civ. Statutes),validatingthe creationof
independentand other school districts.

Article2922a,R. C. S., 1925, sets out the procedurefor abolishinga
rural high school districtand providesthat the severalelemantary
districtsshall automatically revert back to their originalstatus.

Article2767, R. C. S. 1925, providesthe procedurefor abolishing
an independentschool district.

The two commonschool districtsreferredto in your letterbecome
"elementarydistricts" within the meaningof Article2922a, supra.
Article2922b,R. C. S., 1925, Upon being groupedfor high school,
they did not lose their separateidentityand the groupdngdid not
have the'effect-of-abolishingthe commonschooldistrictsin the group.
Chastainvs. Mauldin, (T. C. A. 1930) 2 S. W. (2d) 235.

Article2767f.Vernon'sTexas Civil Statutes,(Acts 1927, 40th Leg.,
Ch. 294, Sec. 1, p. 444) reads as follows:

     "Upon the abolishmentof an independentschooldistrict
     createdby specialor local law out of territorytheretofore
     containingtwo or more commonschool districts,said common
     school districtshall immediatelycome into existenceby
     operationof law with the same boundariesthey had prior to
     the creationof said independentschool district;and all
     funds,property,rightsand liablilitiesof the abolished
     independentschool districtmay be dividedas between the said
     common school districtsby agreementbetweenthe trusteesof
     said commonschool districts. In the event said trusteesare
     unable to agree, decisionshall be made by the countyboard
Hon. E. W.Easterling,Page #3   (0-2236)



     of schooltrusteesfor said funds, property,rights,
     and liabilitiesto be apportionedto the said common
     school districtsin an equitableand just manner, taking
     into consideration the propertyowned and the assetsand
     liabilitiesof said commonschool districtsat the time
     such independentschool districtwas createdand also
     taking into consideration the assetsand liabilitiescoming
     into existenceafter the formationof said independent
     school district. Any bonds issuedby one of said comubcn
     school districtsprior to the creationof said independent
     schooldistrictshall be paid and retiredby the common
     school districtissuingsame, and taxes for that purpose
     shall be leviedand collectedby said common schooldistrict.
     Any moneys paid by such abolishedindependentschool district
     in connectionwith any such bond issue to take care of
     interestor sinkingfund, shall be paid back by the common
     school districtissuingsuch bonds in such an amount as
     will be necessaryto reimbursethe other commonschool
     districtor districtsin the territoryof such abolished
     independentschooldistrict. High school childrenin any
     co-n school districtwithin the territoryof any such
     abolishedindependentschool districtwhich independent
     school districtwas createdout of two commonschool districts
     shall have the right to attend school in the other common
     school districtwithin the territorycomposingany such
     abolishedindependentschool districtvithout tuition,
     providedsuch other common school districthas not more
     than 350 scholastic population. Any debt incurredby any
     such abolishedindependentschool districtthe benefits
     of which accureparticularlyto one of said commonschool
     districtsshall be taken over by said commonschool district."

It will be noted that this Article does not provide,thstupon the abol-
ishmentof an independentdistrict,out of territorytheretofore
containingtwo or more common school districts,the territoryshall
revert to its formerstatusbefore incorporation,   but that the common
schooldistrictsshall immediatelycome into existenceby operationof
law with the same boundariesthey had prior to incorporation.The
interveningstep of groupingfor high school purposesdid not affect
the boundariesof the commonschool districts,but in our opinion,the
act of creatingan independentdistrictcompletelydestroyedthe act of
the Countyboard in groupingthe commonschool districtsunder Article
292b.
Hon. E. W. Basterling,Page #4   (0-2236)




It is our opinionthat the independentschooldistrictreferredto In
your lettermay be dissolvedunder the provisionsof Article2767, R.
c. s., 1925, and upon the abolitionof such district,the two former
common schooldistrictswill come into existenceby operationof law as
commonschooldistrictsand not as a rural high school district. It
will thereforebe unnecessaryto also complywith the provisionsof
Article29228,R. C. S., 1925.

                                           Yours very truly

                                    ATTORNEYmiERALoFTExAs

                                    s/ Cecil C. Cammack



                                    BY
                                           Cecil C. Camweck
                                                  Assistant

CCc:oe-ldw

APPBOVBBJU!?.1, 1940
s/ GeraldC. Menu
AllQRUET ciEuER&aFTExAs

AFPmvEB OPIIUON~C~
BP B.W. B.
CHAIRMAE